217, 69 P.3d 694, 705 (2003) (circumstantial evidence is sufficient to
                support a conviction).
                            Second, Gant contends that the justice court erred at the
                preliminary hearing by sustaining the State's objection to a question of the
                firearm's owner regarding her knowledge of who stole the firearm.
                Because any deficiencies in the preliminary hearing were cured when
                Gant was convicted under a higher burden of proof, we conclude that any
                error was harmless and he is not entitled to relief on this claim.       See
                Dettloff v. State, 120 Nev. 588, 596, 97 P.3d 586, 591 (2004).
                            Third, Gant contends that the district court erred by denying
                his motion to suppress because the district court erroneously considered
                the fact that his DNA was linked to the firearm recovered from the search
                when determining whether his claim that he did not consent to the search
                was credible. We review a district court's legal conclusions regarding a
                motion to suppress de novo and its factual findings for clear error.   Lamb,
                127 Nev. at , 251 P.3d at 703. The district court conducted an
                evidentiary hearing and found the police officer's testimony that Gant
                consented to a full search of the vehicle more credible than Gant's
                testimony to the contrary. Although any consideration of the DNA match
                when assessing Gant's credibility was improper because it presupposed his
                guilt, the district court relied upon other valid factors in making its
                determination and we decline to disturb its face-to-face decision that the
                officer was more credible than Gant, see Howard v. State, 106 Nev. 713,
                722, 800 P.2d 175, 180 (1990), abrogation on other grounds recognized by
                Harte v. State, 116 Nev. 1054, 1072 n.6, 13 P.3d 420, 432 n.6 (2000). We
                conclude that the district court did not err by denying the defendant's



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                motion. See State v. Ruscetta, 123 Nev. 299, 302-03, 163 P.3d 451, 454
                (2007).
                               Fourth, Gant contends that he was subjected to an illegal and
                pretextual stop because none of the factors upon which the stop was based
                were valid. Because Gant did not raise this claim below, we review for
                plain error.    See Lamb v. State,   127 Nev. , 251 P.3d 700, 703
                (2011). A police officer's decision to effectuate a traffic stop need only be
                supported by reasonable suspicion. United States v. Lopez-Soto, 205 F.3d
                1101, 1104-1105 (9th Cir. 2000); State v. Rincon, 122 Nev. 1170, 1173, 147
                P.3d 233, 235 (2006). The district court found credible the police officer's
                testimony at the evidentiary hearing that Gant failed to use his turn
                signal and that it appeared Gant's license plate was illegally displayed.
                As stated, we decline to disturb the district court's credibility
                determination. Because the police officer observed sufficient facts to
                support his decision to investigate further, we conclude Gant fails to
                demonstrate plain error. See Gama v. State, 112 Nev. 833, 836, 838, 920
                P.2d 1010, 1012, 1014 (1996).
                               Fifth, Gant contends that the DNA analysis was improperly
                performed and the processing technician's testimony was prejudicial.
                Because Gant did not object below, we review these claims for plain error.
                See Lamb, 127 Nev. at , 251 P.3d at 703. Gant was given a full
                opportunity to cross-examine the DNA technician regarding her testing
                procedures and her statement that Gant's DNA matched that recovered
                from the firearm; therefore, we conclude that he fails to demonstrate plain
                error. See Rodriguez v. State, 128 Nev. „ 273 P.3d 845, 851 (2012)
                (as long as testimony regarding DNA testing is relevant, "any danger of
                unfair prejudice or of misleading the jury is substantially outweighed by

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
the defendant's ability to cross-examine or offer expert witness evidence as
to probative value").
             Having considered Gant's contentions and concluded that he is
not entitled to relief, we
             ORDER the judgment of cop4c4ork AFFIRMED.'



                                   Gibbons




cc: Hon. Carolyn Ellsworth, District Judge
     Carl E. G. Arnold
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




       'Although we filed the fast track statement submitted by Gant, it
fails to comply with the Nevada Rules of Appellate Procedure because it
does not contain 1-inch margins on all four sides, see NRAP 3C(h)(1);
NRAP 32(a)(4), and is not paginated, see NRAP 3C(e)(2)(C); NRAP 30(c).
We caution Gant's counsel, Carl Arnold, that future failure to comply with
the requirements when filing briefs with this court may result in the
imposition of sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev. 737,
743, 856 P.2d 1386, 1390 (1993).




                                     4